DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions - Withdrawn
Applicant’s election of Group II (claims 14-29 and 32) and species of claims 26 and 27 in the reply filed on 05/10/2022 is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As to the election of species, this requirement is withdrawn.  Claims 14-29 and 32 are examined; claims 1-13, 30 and 33-38 are withdrawn as directed to non-elected inventions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Steven Shipe on 05/23/2022.
	Please amend the claims as follows:
	1-13. (Canceled).

	14. (Currently amended) An additive manufacturing device comprising:
            a device controller; and
            an array of patterning modules
            wherein each of the patterning modules within the array comprises:
                        a micro-projector configured to project energy for performing energy patterning for additive manufacturing; 
                        a multi-axis micro-positioning system for controlling x-direction, y-direction and z-direction positioning of the micro-projector relative to micro-projectors of other patterning modules of the array of patterning modules, the multi-axis micro-positioning system comprising an actuator assembly comprising one or more actuators, the actuator assembly configured to control positioning in the x-direction, y-direction, z-direction, and a micro-computer wirelessly coupled to and configured to receive commands from the device controller,
            wherein the  are configured to operate

30-31. (Canceled).

33-38. (Canceled).

Reasons for Allowance
Claims 14-29 and 32 are allowed because the prior art fails to teach or suggest a multi-axis micro-positioning system for controlling x-direction, y-direction and z-direction positioning of the micro-projector relative to micro-projectors of other patterning modules of the array of patterning modules, the multi-axis micro-positioning system comprising an actuator assembly comprising one or more actuators, the actuator assembly configured to control positioning in the x-direction, y-direction, z-direction, and a micro-computer wirelessly coupled to and configured to receive commands from the device controller.  The closest prior art teaches patterning modules, but fails to teach or suggest a micro-positioning system in/on the patterning modules (WO2016179661; US 20200031051).  The claimed micro-positioning system allows onboard communication and movement of the micro-projectors without external actuators.  The Office could not find prior art that taught or suggested 3D printers with multi-axis micro-positioning comprising an actuator assembly comprising one or more actuators, the actuator assembly configured to control positioning in the x-direction, y-direction, z-direction, and a micro-computer wirelessly coupled to and configured to receive commands from the device controller.  This is shown in Figure 13:

    PNG
    media_image1.png
    758
    645
    media_image1.png
    Greyscale

Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14-29 and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743